DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          DARWIN A. DAVIS,
                             Appellant,

                                    v.

                           ALICIA C. DAVIS,
                               Appellee.

                              No. 4D20-2440

                         [September 15, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Peter Holden, Judge; L.T. Case No. FMCE-12-010463
(36).

  Gustavo E. Frances of The Law Office of Gustavo E. Frances, P.A., Fort
Lauderdale, for appellant.

   Ryan C. Tyler and Kimberly L. Boldt of Ratzan, Weissman & Boldt, Boca
Raton, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.